 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          THE SUMMIT AT CANYON PARK                        CASE NO. C20-1291 MJP
            CONDOMINIUM OWNERS
11          ASSOCIATION,                                     DISMISSAL ORDER

12                                 Plaintiff,

13                 v.

14          COUNTRY MUTUAL INSURANCE
            COMPANY and DOE INSURANCE
15          COMPANIES 1-10,

16                                 Defendants.

17
            The Court, having reviewed the stipulated motion to dismiss by the appearing parties,
18
     (Dkt. No. 10), GRANTS the motion and DISMISSES this proceeding with prejudice to
19
     Plaintiff’s claims against Defendant Country Mutual Insurance Co. and without costs.
20
            The clerk is ordered to provide copies of this order to all counsel.
21
            Dated May 27, 2021.
22

23
                                                          A
                                                          Marsha J. Pechman
24                                                        United States District Judge


     DISMISSAL ORDER - 1
